Citation Nr: 0010850	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  00-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which resulted in an 
award of past-due benefits to the veteran.  

In a June 1999 rating decision, the RO granted service 
connection for benign positional vertigo with history of a 
head injury, assigning a 10 percent evaluation, effective 
from January 28, 1994.  

A representative of the Board of Veterans' Appeals (Board) 
had advised the RO to withhold 20 percent of the past-due 
benefits that may become due to the veteran.  By letter dated 
February 29, 2000, the RO notified the veteran and the 
attorney representing the veteran of the payment of past-due 
benefits and the referral of the file to the Board for a 
decision concerning the attorney's eligibility for payment of 
a fee for his service from the 20 percent of past-due 
benefits withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No timely response was 
received from either the veteran or his attorney.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of a 
claim for service connection for a disability manifested by 
dizziness was rendered in March 1996.

2.  The Court vacated the March 1996 decision concerning the 
denial of service connection for a disability manifested by 
dizziness in September 1998; in so doing, it also ordered 
development concerning the issue of service connection for a 
disability manifested by dizziness.

3.  In April 1999, as a consequence of the Court's order, the 
Board remanded the issue of service connection for a 
disability manifested by dizziness.

4.  In a June 1999 rating decision, the RO granted service 
connection for benign positional vertigo with history of a 
head injury, effective from January 28, 1994.

5.  The notice of disagreement (NOD) that preceded the 
Board's March 1996 decision was received by the RO in March 
1994.

6.  The attorney was retained in August 1996, prior to the 
expiration of one year from the Board's March 1996 decision.

7.  In September 1996, the attorney filed with the Board a 
fee agreement dated in August 1996, which provides for 
payment of a fee of 20 percent of past-due benefits directly 
by VA.

8.  Past-due benefits are payable based on the RO's June 1999 
grant of service connection for benign positional vertigo 
with history of a head injury, effective from January 28, 
1994.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before the VA and the Board have been met 
concerning the issue of entitlement to service connection for 
benign positional vertigo with history of a head injury.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded have been 
met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(h) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In January 1994, the veteran submitted a claim for service 
connection for a disability manifested by dizzy spells.  In 
March 1996, the Board denied this claim.  In a September 1998 
memorandum decision, the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) vacated that part of the March 1996 
decision that denied service connection for a disability 
manifested by dizziness, and remanded the matter to the 
Board.  This included obtaining an examination for the 
purpose of addressing any relationship between the veteran's 
dizzy spells and military service.  

The Board, in April 1999, remanded the case in compliance 
with the order of the Court.  This remand decision of the 
Board included the issue of entitlement to service connection 
for a disability manifested by dizziness.  As noted above, 
the past-due benefits resulting from the June 1999 rating 
decision grant of service connection for benign positional 
vertigo with history of a head injury and the assignment of a 
10 percent rating for the disability resulting therefrom.  

In this case, concerning the requirements of a final Board 
decision that was preceded by an NOD filed on or after 
November 18, 1988, the record shows that the Board issued a 
final decision in March 1996 concerning the issue of 
entitlement to service connection for benign positional 
vertigo with history of a head injury.  The NOD that preceded 
this Board decision was received by the RO in March 1994.  As 
noted above, the Court vacated the March 1996 Board decision.  
As the Court's order included development and adjudication of 
the issue of service connection for a disability manifested 
by dizziness, the Board presumes that the requirements of a 
decision of the Board that was preceded by an NOD filed on or 
after November 18, 1988, are met concerning this issue also, 
as these are also the jurisdictional requirements for the 
Court.  Cf. Matter of Smith, 10 Vet. App. 311 (1997) (While 
the Board had not affirmatively rendered a final decision on 
the issue, the Court had found that the issue had been 
reasonably raised and the Board's failure to address it had 
been error, and remanded the matter for further adjudication; 
thus, under the law of the case there was a final Board 
decision on the issue).  

Moreover, the attorney was retained within one year of the 
date of the Board's March 1996 decision, which disallowed 
service connection for a disability manifested by dizziness.  
In September 1996, the attorney notified the Board that the 
veteran had elected to have an attorney to represent him.  
Thus, the attorney was retained not later than one year after 
the final Board decision of March 1996.

The Board concludes that the statutory and regulatory 
criteria are met for charging a fee for representation before 
VA concerning the matters of service connection for a 
disability manifested by dizziness.  The Board must also 
consider whether the requirements of 38 U.S.C.A. § 5904(d), 
for payment of the fee by VA, are met.    

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

By a rating decision dated in June 1999, the RO awarded 
service connection for a disability manifested by dizziness 
and awarded a rating of 10 percent, effective from January 
28, 1994.  The fee agreement provides for 20 percent of the 
total amount of any past due benefits awarded on the basis of 
the veteran's claim as the total fee for the attorney's 
services.  Finally, the agreement clearly indicates that the 
payment of attorney fees is contingent on the award by VA of 
past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
the a 10 percent rating for benign positional vertigo with 
history of a head injury.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The past-due benefits in this matter arise from the June 11, 
1999, rating decision that granted service connection for 
benign positional vertigo with history of a head injury under 
Diagnostic Code 8045, at a 10 percent rating from January 28, 
1994.  Consequently, pursuant to 38 C.F.R. § 20.609(h)(3), 
the beginning date for the period of past-due benefits from 
which the attorney's fee is paid is January 28, 1994, and the 
ending date is June 11, 1999, for the grant of service 
connection for benign positional vertigo with history of a 
head injury.  

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., January 28, 1994, and the date of the grant of 
the benefit by the RO, i.e., June 11, 1999.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1999).  


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA on the issue of entitlement 
to service connection for benign positional vertigo with 
history of a head injury is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
by reason of the grant of service connection for benign 
positional vertigo with history of a head injury rated 10 
percent disabling beginning January 28, 1994, and ending on 
the date of the RO's June 11, 1999, rating decision.

		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


